Per Curiam.

Mandamus is not available where appellant has a plain and adequate remedy in the ordinary course of the law by way of appeal. See State, ex rel. Pressley, v. Indus. Comm. (1967), 11 Ohio St. 2d 141; State, ex rel. Woodbury, v. Spitler (1974), 40 Ohio St. 2d 1; State, ex rel. Racine, v. Dull (1975), 44 Ohio St. 2d 72; and In re Singer (1976), 45 Ohio St. 2d 130.
The judgment of the Court of Appeals, dismissing the complaint, is therefore affirmed.

Judgment affirmed.

O’Neill, C. J., Herbert, Celebrezze, W. Brown, P. Brown, Sweeney and Locher, JJ., concur.